Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  The claims are numbered incorrectly or are missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17 & 18 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 14 recites the limitation "said apex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said contacts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said ape" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said accessory units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said contacts" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,007,212 hereinafter referred to as Fritts in view of US 6,216,291 hereinafter referred to as Eads further in view of US Patent Publication US2008/00000513A1 hereinafter referred to as Yul. Fritts discloses an inflatable protective resting assembly 1 for defining an enclosed resting area for a child, said assembly comprising: an inflatable enclosure  1being inflatable wherein said inflatable enclosure is configured to define an enclosed resting area for a child; a valve 46 being integrated into said inflatable enclosure wherein said valve is configured to inflate and deflate said inflatable enclosure; a plurality of walls 20-24, each of said walls being comprised of a ultra-violet radiation resistant material (PVC) wherein each of said screens is configured to reduce the child’s exposure to ultra-violet radiation. However does not disclose a plurality of screens 20-24, each of said screens being removably attachable to said inflatable enclosure wherein each of said screens is configured to protect the child from insects and reduce exposure to sunlight, each of said screens being comprised of a mesh material wherein each of said screens is configured to pass air therethrough thereby enabling the child to breathe when the child is in the enclosed resting area, each of said screens being comprised of a ultra-violet radiation resistant material wherein each of said screens is configured to reduce the child’s exposure to ultra-violet radiation; a socket being coupled to said inflatable enclosure; a plurality of accessory units, each of said accessory units being removably attachable to said socket wherein each of said accessory units is configured to enhance the safety and security of the child when the child is positioned in said enclosed resting area defined by said inflatable enclosure.
	Eads teaches an enclosure 16 having a plurality of walls 64, 66, 68 having a plurality of screens 72, 114 each of said screens being removably attachable to said remaining structure wherein each of said screens is configured to protect the child from insects and reduce exposure to sunlight, each of said screens being comprised of a mesh material wherein each of said screens is configured to pass air therethrough thereby enabling the child to breathe when the child is in the enclosed resting area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure walls of Fritts to have removable screes as taught by Eads for the purpose of providing easy ingress and egress to the apparatus. Such a modification would yield expected results. 
	Yul teaches a enclosure 34 having a socket 60 being coupled to said enclosure; a plurality of accessory units 100, each of said accessory units being removably attachable to said socket wherein each of said accessory units is configured to enhance the safety and security of the child when the child is positioned in said enclosed resting area defined by said inflatable enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Fritts to include a socket and accessory units as taught by Yul to improve the functionality and safety of the apparatus. Such a modification would yield expected results. 
Re-claim 4
Fritts as modified above discloses, 
wherein said inflatable enclosure is comprised of a deformable material.
Re-claim 9
Fritts as modified above discloses, 
wherein said plurality of screens includes a first screen and a set of second screens. 

Claim(s) 2, 3, 5-8, 10-14 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritts as modified above further in view of US Patent 5,247,768 hereinafter referred to as Russo. Fritts as modified discloses wherein said inflatable enclosure includes a floor 28 and a plurality of members 10-14 each arcing upwardly from said floor, each of said members intersecting at a central point above said floor. However does not disclose wherein each of said members being positioned on a respective one of four corners of said floor such a plurality of openings is defined between respective pairs of said members. 
Russo teaches an inflatable enclosure 10 wherein said inflatable enclosure includes a floor 14, 28 and a plurality of members 16 each extending upwardly from said floor, wherein each of said members being positioned on a respective one of four corners of said floor such a plurality of openings is defined between respective pairs of said members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Fritts to be rectangular wherein the members are only positioned at respective one of four corners. Such a modification would have been obvious to try, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the shape of the enclosure is of another shape, such as a circle.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Re-claim 3
	Fritts as modified above discloses, 
wherein said floor has an upper surface and an outer surface, each of said members extending upwardly from said upper surface, each of members being aligned with said outer surface, said floor being hollow wherein said floor is configured to be inflated with air, each of said members being hollow wherein each of said members is configured to be inflated with air.
Re-claim 5
	Fritts as modified above discloses, 
wherein said inflatable enclosure is comprised of an air impermeable material, an interior of each of said members being in fluid communication with an interior of said floor.
Re-claim 6
	Fritts as modified above discloses, 
further comprising a plurality of tabs 52, each of said tabs being coupled to and extending away from said outer surface of said floor, each of said tabs extending away from said outer surface of said floor, each of said tabs being aligned with a respective one of said four corners of said floor, each of said tabs having an aperture extending therethrough wherein said aperture in each of said tabs is configured to have an anchor 54 extended therethrough for securing said inflatable enclosure to the ground 56.
Re-claim 7
	Fritts as modified above discloses, 
wherein said valve is integrated into said outer surface of said floor such that said valve is in fluid communication with said interior of said floor, said valve being positionable in an open condition wherein said valve is configured to pass air therethrough, said valve being positionable in a closed condition wherein said valve is configured to inhibit air from passing therethrough.
Re-claim 8
	Fritts as modified above discloses, 
wherein each of said screens has a perimeter edge, said perimeter edge of each of said screens having a lower side, a first sidelong side and a second sidelong side, each of said first sidelong side and said second sidelong side of a respective one of said screens intersecting at a point above said lower side of said respective screen such that each of said screens has a triangular shape, each of said screens being positionable in a respective one of said openings defined by said members.
Re-claim 10
	Fritts as modified above discloses, 
further comprising a plurality of first mating members (zippers used to hold the screen in place), each of said first mating members being coupled to said inflatable enclosure, each of said first mating members extending around a full perimeter of a respective one of said openings defined by said members and said floor.
Re-claim 11
	Fritts as modified above discloses, 
wherein: said plurality of screens includes a first screen and a plurality of second screens, each of said second screens having a perimeter edge, said perimeter edge of each of said second screens having a first sidelong side, a second sidelong side and a lower side; and said assembly includes a plurality of second mating members, each of said second mating members being coupled to a respective one of said second screens, each of said second mating members extending along a respective one of said lower side, said first sidelong side and said second sidelong side of said perimeter edge of said respective second screen, each of said second mating members releasably engaging a respective one of said first mating members for retaining said second screens on said inflatable enclosure to cover a respective one of said openings defined by said members and said floor.
Re-claim 12
	Fritts as modified above discloses, 
comprising a pair of first fasteners, each of said first fasteners being coupled to said inflatable enclosure, each of said first fasteners extending around a partial perimeter of a respective one of said openings defined by said members and said floor.
Re-claim 13
	Fritts as modified above discloses, 
wherein: said plurality of screens includes a first screen, said first screen having a lower perimeter edge, said perimeter edge having a first sidelong side, a second sidelong side and a lower side; and a pair of second fasteners, each of said second fasteners being coupled to said first screen, each of said second fasteners extending along a respective one of said first sidelong side and said second sidelong side of said first screen, each of said second fasteners extending partially along said lower side of said first screen, each of said first fasteners releasably engaging a respective one of said second fasteners for retaining said first screen on said inflatable enclosure to cover said respective opening.
Re-claim 14
	Fritts as modified above discloses, 
wherein said socket is positioned at said apex at which said plurality of members intersects, said socket being directed toward said floor, said socket having a plurality of engagements 112 integrated therein, said socket having a plurality of contacts 106 being coupled thereto (it is inherent that an electrical connection has a plurality of contacts, at least one negative terminal and one positive terminal).
Re-claim 17
	Fritts as modified above discloses, 
further comprising a power supply 62 being coupled to said socket, said power supply being in electrical communication with each of said contacts, said power supply comprising: at least one rechargeable battery 65 being positioned in said socket, said at least one rechargeable battery being electrically coupled to each of said contacts in said socket; and a solar panel 64 being coupled to said inflatable enclosure wherein said solar panel is configured to be exposed to sunlight, said solar panel being positioned at said apex at which said members intersects, said solar panel being positioned on a top side of said apex, said solar panel being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery.
Re-claim 18
	Fritts as modified above discloses, 
wherein each of said accessory units includes a pair of couplers, each of said couplers 108 on a respective one of said accessory units releasably engaging a respective one of said engagements on said socket for retaining said respective accessory unit in said socket, each of said accessory units including a pair of contacts (it is inherent that an electrical connection has a plurality of contacts, at least one negative terminal and one positive terminal), each of said contacts on a respective one of said accessory units being in electrical communication with said contacts on said socket when said respective accessory unit is coupled to said socket.
Re-claim 19
	Fritts as modified above discloses, 
an inflatable protective resting assembly for defining an enclosed resting area for a child, said assembly comprising: an inflatable enclosure being inflatable wherein said inflatable enclosure is configured to define an enclosed resting area for a child, said inflatable enclosure including a floor and a plurality of members each arcing upwardly from said floor, each of said members intersecting at a central point above said floor, each of said members being positioned on a respective one of four corners of said floor such a plurality of openings is defined between respective pairs of said members, said floor having an upper surface and an outer surface, each of said members extending upwardly from said upper surface, each of members being aligned with said outer surface, said floor being hollow wherein said floor is configured to be inflated with air, each of said members being hollow wherein each of said members is configured to be inflated with air, said inflatable enclosure being comprised of a deformable material, said inflatable enclosure being comprised of an air impermeable material, an interior of each of said members being in fluid communication with an interior of said floor; a plurality of tabs, each of said tabs being coupled to and extending away from said outer surface of said floor, each of said tabs extending away from said outer surface of said floor, each of said tabs being aligned with a respective one of said four corners of said floor, each of said tabs having an aperture extending therethrough wherein said aperture in each of said tabs is configured to have an anchor extended therethrough for securing said inflatable enclosure to the ground; a valve being integrated into said inflatable enclosure wherein said valve is configured to inflate and deflate said inflatable enclosure, said valve being integrated into said outer surface of said floor such that said valve is in fluid communication with said interior of said floor, said valve being positionable in an open condition wherein said valve is configured to pass air therethrough, said valve being positionable in a closed condition wherein said valve is configured to inhibit air from passing therethrough; a plurality of screens, each of said screens being removably attachable to said inflatable enclosure wherein each of said screens is configured to inhibit the child from exiting the enclosed resting area defined by said inflatable enclosure, each of said screens being comprised of a mesh material wherein each of said screens is configured to pass air therethrough thereby enabling the child to breathe when the child is in the enclosed resting area, each of said screens being comprised of an ultra-violet radiation blocking material wherein each of said screens is configured to inhibit the child from being exposed to ultra-violet radiation, each of said screens having a perimeter edge, said perimeter edge of each of said screens having a lower side, a first sidelong side and a second sidelong side, each of said first sidelong side and said second sidelong side of a respective one of said screens intersecting an a point above said lower side of said respective screen such that each of said screens has a triangular shape, each of said screens being positionable in a respective one of said openings defined by said members, said plurality of screens including a first screen and a set of second screens; a plurality of first mating members, each of said first mating members being coupled to said inflatable enclosure, each of said first mating members extending around a full perimeter of a respective one of said openings defined by said members and said floor; a plurality of second mating members, each of said second mating members being coupled to a respective one of said second screens, each of said second mating members extending along a respective one of said lower side, said first sidelong side and said second sidelong side of said perimeter edge of said respective second screen, each of said second mating members releasably engaging a respective one of said first mating members for retaining said second screens on said inflatable enclosure to cover a respective one of said openings defined by said members and said floor; a pair of first fasteners, each of said first fasteners being coupled to said inflatable enclosure, each of said first fasteners extending around a partial perimeter of a respective one of said openings defined by said members and said floor; a pair of second fasteners, each of said second fasteners being coupled to said first screen, each of said second fasteners extending along a respective one of said first sidelong side and said second sidelong side of said first screen, each of said second fasteners extending partially along said lower side of said first screen, each of said first fasteners releasably engaging a respective one of said second fasteners for retaining said first screen on said inflatable enclosure to cover said respective opening; a socket being coupled to said inflatable enclosure, said socket being positioned at said apex at which said plurality of members intersects, said socket being directed toward said floor, said socket having a plurality of engagements integrated therein, said socket having a plurality of contacts being coupled thereto; a power supply being coupled to said socket, said power supply being in electrical communication with each of said contacts, said power supply being in electrical communication with said power button on each of said light strips, said power supply comprising: at least one rechargeable battery being positioned in said socket, said at least one rechargeable battery being electrically coupled to each of said contacts in said socket, said at least one rechargeable battery being electrically coupled to each of said power buttons; and a solar panel being coupled to said inflatable enclosure wherein said solar panel is configured to be exposed to sunlight, said solar panel being positioned at said apex at which said members intersects, said solar panel being positioned on a top side of said apex, said solar panel being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery; and a plurality of accessory units, each of said accessory units being removably attachable to said socket wherein each of said accessory units is configured to enhance safety and security of the child when the child is positioned in said enclosed resting area defined by said inflatable enclosure, each of said accessory units including a pair of couplers, each of said couplers on a respective one of said accessory units releasably engaging a respective one of said engagements on said socket for retaining said respective accessory unit in said socket, each of said accessory units including a pair of contacts, each of said contacts on a respective one of said accessory units being in electrical communication with said contacts on said socket when said respective accessory unit is coupled to said socket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673